Citation Nr: 0534615
Decision Date: 12/23/05	Archive Date: 03/02/06

DOCKET NO. 03-09 012                        DATE DEC 23 2005


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee

THE ISSUES

1. Entitlement to a rating in excess of 10 percent for retropatellar pain syndrome of the left knee with instability.

2. Entitlement to a compensable rating for a right tibial stress fracture.

3. Entitlement to a compensable rating for a left tibial stress fracture.

4. Entitlement to a compensable rating for irritable bowel syndrome.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The record reflects that the veteran had military service from October 1993 to March 1994 and from January 1996 to January 1999.

This case comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a January 2002 rating decision by the Department of Veterans Affairs (hereinafter VA) Regional Office in Nashville, Tennessee (hereinafter RO). This rating decision granted service connection for the disabilities that are the subject of this appeal, and the veteran expressed disagreement with the initial ratings assigned for these disabilities by this decision. As such, the principles enumerated in Fenderson v. West, 12 Vet. App. 119 (1999) with respect to "staged ratings" are for application with respect to the claims on appeal.

The claims for entitlement to compensable ratings for right and left tibial stress fractures are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1. Motion in the left knee is from full extension to 130 degrees of flexion with pain, mild crepitus and mild instability; no arthritis is shown and moderate disability due to recurrent subluxation or lateral instability is not demonstrated.

2. Irritable bowel syndrome is manifested by occasional, but less than frequent, episodes of bowel disturbance with abdominal distress; no more than mild disability due to irritable bowel syndrome is shown.

- 2 

CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for patellofemoral syndrome of the left knee are not met. 38 U.S.C.A. §38 U.S.C.A. §§ 1155, 5100-5013A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.71a, Diagnostic Code (DC) 5257 (2005).

2. The criteria for a compensable rating for irritable bowel syndrome are not met. 38 U.S.C.A. §§ 1155, 5100-5013A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.114, DC 7319 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 D.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evide?ce in her or his possession that pertains to the claim, in accordance with
38 C.F .R. § 3 .159(b)(1). VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson,19 Vet. App. 103 (2005).

- 3 



In the Mayfield case, the Court addressed the meaning of prejudicial error
(38 U.S.C.A. § 7261(b)), what burden each party bears with regard to the Court's taking due account of the rule of prejudicial error, and the application of prejudicial error in the context of the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).
Considering the decisions of the Court in Pelegrini and Mayfield, the Board finds that the requirements of the VCAA have been satisfied in this matter, as discussed below.

In multiple letters, the RO informed the veteran of the provisions of the VCAA. More specifically, these letters notified the veteran that V A would make reasonable efforts to help him obtain necessary evidence with regard to the issues on appeal but that he had to provide enough information so that VA could request the relevant records. VA also discussed the attempts already made to obtain relevant evidence with regard to these claims. Further, VA notified the veteran of his opportunity to submit additional evidence to support his claims, as he was specifically told to provide any additional evidence or information he had pertaining to his claims in a May 2005 letter. Thus, he may be considered to have been advised of his duty to submit all pertinent evidence in his possession or notify VA of any missing evidence.

In addition, the RO issued a detailed February 2003 statement of the case (SOC) and multiple supplemental statements of the case (SSOCs), in which the veteran and his representative were advised of all the pertinent laws and regulations. The Board therefore believes that appropriate notice has been given in this case. The Board notes, in addition, that a substantial body of evidence was developed with respect to the veteran's claims, and that the SOC and SSOCs issued by the RO clarified what evidence would be required to establish entitlement to the increased ratings sought. Further, the claims file reflects that the SOC and November 2004 SSOC contained the pertinent language from the new duty-to-assist regulation codified at 38 C.F.R. § 3.159 (2005). See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). Thus, to the extent that the letters notifying him of the VCAA may not have technically informed the veteran of each element of the VCAA, the veteran was nonetheless properly notified of all the provisions of the VCAA by the SOC and SSOC. All the

- 4 


above notice documents must be read in the context of prior, relatively contemporaneous communications from the RO. See Mayfield, supra, at 125.

The Board concludes that the notifications received by the veteran adequately complied with the VCAA and subsequent interpretive authority, and that he has not been prejudiced in any way by the notice and assistance provided by the RO. See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); VAOPGCPREC 16-92 (57 Ped. Reg. 49,747 (1992)). Likewise, it appears that all obtainable evidence identified by the veteran relative to his claims adjudicated below has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of the issues adjudicated below. Thus, for these reasons, any failure in the timing or language ofVCAA notice by the RO constituted harmless error.

II. Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a) (West 2002). When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.P.R. § 3.102 (2005). In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail. The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim." Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate diagnostic codes identify the various disabilities. Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved

- 5 



in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. 38 C.F.R. §§ 3.102, 4.3, 4.7. In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the veteran, as well as the entire history of the veteran's disorder in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Under 38 C.F.R. § 4.71a, DC 5260, knee flexion limited to 60 degrees warrants a zero percent rating, to 45 degrees a 10 percent rating, to 30 degrees a 20 percent rating, and to 15 degrees a 30 percent rating. Under DC 5261, extension of the knee limited to .5 degrees warrants a noncompensable rating; to 10 degrees a 10 percent rating, to 15 degrees a 20 percent rating, and to 20 degrees a 30 percent rating. Full knee motion is from 140 degrees of flexion to 0 degrees of extension. 38 C.F .R.
§ 4.71, Plate II.

Under 38 C.F.R. § 4.71a, DC 5257, a 10 percent rating may be assigned for slight disability due to recurrent subluxation or lateral instability. A 20 percent rating requires moderate disability: Id.

The VA General Counsel has issued a precedent opinion (V AOPGCPREC 23-97) holding that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5010-5003 and 5257. In VAOPGCPREC 9-98, General Counsel held that a separate rating for arthritis could be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.

Mild disability due to irritable bowel syndrome manifested by occasional episodes of bowel disturbance with abdominal distress warrants a noncompensable rating. 38 C.F.R. § 4.114, DC 7319. Moderate disability due to irritable bowel syndrome manifested by frequent episodes of bowel disturbance with abdominal distress warrants a 10 percent rating. Id.

With the above criteria in mind, the relevant evidence will be summarized. The service medical records reflect treatment for left knee pain and irritable bowel

- 6 



syndrome. The post service evidence includes reports from a May 2000 VA examination, at which time the veteran complained about bilateral knee pain. He stated that his knees act up "without predictability" but that there was no significant weakness. He also described chronic left-sided abdominal pain, and indicated that he was taking Bentyl and Metamucil for symptoms of irritable bowel syndrome. Upon physical examination in May 2000, there was mild anterior cruciate ligament laxity in the left knee with no evidence of meniscal disease. Also shown in the left knee was medial and lateral instability. X-rays of the knees conducted at that time showed the joint spaces to be well maintained with no evidence of fracture or
mal alignment. In the assessment portion of the examination report, the physician noted his belief that the examination of the left knee was unremarkable except for mild laxity of the left anterior cruciate ligament. As for the veteran's irritable bowel syndrome, the examiner stated that as multiple tests had revealed no anatomic abnormality, this condition was "primarily functiona1." He noted that the veteran reported that Bentyl and Metamucil had provided no relieve for his condition.

Medical records from Centennial Surgery Center reflect that in July 2001 . the veteran underwent left knee arthroscopy, chondroplasty and arthroscopic lateral retinacular release. It was noted that the veteran had a history of chronic patellofemoral pain unresponsive to conservative measures, including a lengthy trial of physical therapy. Examination under anesthesia revealed no abnormal joint laxity. There were diffuse areas of grade 3 chondral change involving the extreme medial facet of the patella and the lateral portion of he weightbearing surface. Loose chondral flaps were debrided and a chondroplasty was performed. The trochlea exhibited some mild grade 2 to 3 chondral changes. There was a hypertrophic ligamentum mucosum which was resected. An arthroscopic lateral retinacular release was performed and the patella could be everted to 90 degrees at the conclusion of the procedure.

The RO awarded the veteran a temporary total rating (100 percent) under 38 C.F.R. § 4.30 for convalescence for August 2001 based upon the July 2001 left knee surgery. The RO requested the veteran to provide authorization for VA to obtain additional records concerning the July 2001 surgery, but the veteran did not respond

-7



to this request. The RO restored the 10 percent rating for the left knee disorder which had been in effect prior to the surgery effective as of September 1, 2001.

VA outpatient treatment records reflect that the veteran was seen for complaints of left knee pain in July, September and October 2002. Examination in July 2002 revealed no swelling, no redness, no lateral instability, no increased warmth, no effusion, and no crepitus. X-rays of the left knee revealed no evidence of medial joint space narrowing and no evidence of osteoarthritis. In September 2002, the veteran reported that he had had no relief of his symptoms since the July 2001 surgery.

A VA examination of the left knee in December 2002 showed the veteran complaining about pain behind his left knee cap with a locking sensation. He stated that while the pain in this left knee improved for the six month period following the July 2001 surgery referenced above, pain had returned to the knee to a level of 8 out of a scale of 10. The pain became so severe that the veteran stated that he had to seek sedentary employment. Upon physical examination, motion in the left knee was from full extension to 130 degrees of flexion with mild crepitus in the left patellofemoral joint. The knee was stable to varus and valgus stress, and the veteran had a negative anterior and posterior drawer's sign. The Lachman's	examination was negative and the McMurray test was negative. No increase in pain
with repetitive flexion and extension of the knee was observed. X-rays of the left knee were normal. The diagnosis was left patellofemoral syndrome with increasing pain.

Additional evidence includes VA outpatient treatment reports dated through 2004. In pertinent part, these records reflecting gastrointestinal complaints associated with the veteran's irritable bowel syndrome and complaints concerning the left knee. More specifically, in July 2003, the veteran described constant pain in his left knee, with the examiner at that time noting minimal crepitus with no effusion. A January 2004 report showed a "click" noticed by the examiner with flexion of the left knee with no crepitus noted. With regard to his irritable bowel syndrome, the veteran reported fluctuating periods of diarrhea and constipation in March 2003, and noted

- 8 



bright red blood in 'is stool. However, the veteran denied abdominal pain, diarrhea and constipation in December 2003.

Applying the pertinent legal criteria to the evidence summarized above, the Board first will address the claim for an increased rating for the left knee disability. The post-service examination reports described above do not demonstrate any more than slight instability in the left knee, and clearly do not represent "moderate" impairment due to instability. In this regard, the December 2002 VA examination showed the left knee to be stable to varus and valgus stress. As such, increased compensation under DC 5257 is not warranted. The range-of-motion findings clearly also do not demonstrate the loss of motion required for increased ratings under DC 5260 or DC 5261. X-rays have been negative for arthritis. Thus, a separate rating for arthritis with painful motion is not warranted. Finally, review of the other potentially applicable codes for rating the knee and leg, codified at
DCs 5256-5263, does not reveal any basis for entitlement to a rating in excess of 10 percent for the left knee disorder under any other potentially applicable diagnostic code.

With regard to irritable bowel syndrome, review of the clinical reports referenced above does not reveal any reliable evidence that there is moderate disability due to irritable bowel syndrome manifested by frequent episodes of bowel disturbance with abdominal distress. In short, while the VA outpatient records may reveal some episodes of bowel disturbance with abdominal distress, a review of these records would not lead one to conclude that these records demonstrate "frequent" manifestations of this condition.

The Board has also reviewed the claims for increased ratings mindful of the guidance of Fendersof!. The RO has noted consideration of all pertinent evidence, and has assigned the ratings reference above, with the exception of the temporary 100 percent rating for the left knee, since the grants of service connection. The Board on review concurs with these ratings. The logic set forth above, in determining that increased ratings are not warranted, is the same as used to determine that higher "staged" ratings are not warranted at any time during the appeal period, except for the convalescent rating following the July 2001 surgery.

- 9 



Thus, increased ratings for the service-connected left knee disability and irritable bowel syndrome are not warranted.

Also considered by the Board were the provisions of38 C.F.R. § 3.32l(b)(1), which state that when the disability picture is so exceptional or unusual that the normal provisions of the rating schedule would not adequ8;tely compensate the veteran for his service-connected disabilities, an extraschedular evaluation will be assigned. Neither frequent hospitalization nor marked interference with employment due to the veteran's service-connected irritable bowel syndrome or a left knee disability is demonstrated, nor is there any other evidence that either condition involves unusual factors such that an extraschedular rating would be warranted under the provisions of38 C.F.R. § 3.321(b)(1). The Board therefore finds that further consideration or referral of this matter under the provisions of 38 C.F.R. § 3.321 is not necessary or appropriate.

The veteran asserts that his service-connected left knee disorder and irritable bowel syndrome are more debilitating than was demonstrated by the evidence cited above, and the Board fully respects the veteran's sincere assertions in this case. However, it finds the probative weight of this positive evidence to be overcome by the more objective negative evidence cited above. See Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998). See also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Franclsco v. Br:own, 7 Vet. App. at 55 (1994). Thus, as the probative weight of the negative evidence exceeds that of the positive, the claims must be denied. Gilbert, 1 Vet. App. at 49.

ORDER

Entitlement to a rating in excess of 10 percent for retropatellar pain syndrome of the left knee with instability is denied.

Entitlement to a compensable rating for irritable bowel syndrome is denied.

- 10 



REMAND

Review of the evidence of record leads the Board to conclude that a VA examination that assesses the severity of the disability associated with the right and left tibial fractures is necessary in this case in order to comply with the duty to assist provisions of the VCAA. See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). In this regard, the veteran's representative in his October 2005 presentation to the Board noted the absence of any "current clinical data concerning the tibial fractures," and a review of the May 2000 and December 2002 VA examinations referenced above does not reveal sufficient clinical findings pertaining to the tibial fractures to allow for meaningful appellate review.

For the reasons stated above, this appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC for the following development. VA will notify the veteran if further action is required on his part.

1. The veteran should be afforded an examination to assess the disability associated with the right and left tibial fractures. The claims file should be forward to the examiner for purposes of review. All indicated testing should be accomplished and all pertinent findings should be recorded in detail.

2. Following the completion of the development requested above, the claims for increased ratings for left and right tibial fractures should be readjudicated by the RO. If this adjudication does not result in a complete grant of all benefits sought by the veteran in connection with these claims, the veteran and his representative should be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and

- 11 



regulations considered pertinent to the issue currently on appeal An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if indicated.

The veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. API>. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

- 12 




